Citation Nr: 1045831	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for right hand carpel 
tunnel syndrome (also claimed as right arm and hand ulnar damage, 
injured playing volleyball and reflex sympathetic dystrophy).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 1988 
with periods of active duty for training (ACDUTRA) from June 1984 
to November 1984 and from February 1996 to July 1997.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).

In November 2009, the Board remanded the appeal for further 
development.

The issue of entitlement to service connection for right hand 
carpel tunnel syndrome (also claimed as right arm and hand ulnar 
damage, injured playing volleyball and reflex sympathetic 
dystrophy) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a respiratory disorder, to include 
asthma.




CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

Prior to the initial adjudication of the Veteran's claim for 
service connection for asthma in the January 2005 rating 
decision, she was provided notice of the VCAA in August 2003.  
The VCAA letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in April 2006, pertaining 
to the downstream disability rating and effective date elements 
of her claim, with subsequent readjudication in a March 2007 
supplemental statement of the case (SSOC).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In the November 2009 remand, the Board requested that the RO 
obtain the Veteran's service treatment and personnel records and 
schedule her for a VA examination to determine the nature and 
etiology of her claimed asthma.  The RO obtained the service 
personnel records and afforded her a VA examination in May 2010.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Although 
the RO did not obtain the service treatment records, as the claim 
for service connection for asthma is being denied because of no 
current disability, the Board finds that VA has no further duty 
to assist the Veteran as there is no reasonable possibility that 
any assistance VA would provide to the Veteran would substantiate 
the claim.  See 38 C.F.R. § 3.159(d).  

All relevant evidence necessary for an equitable resolution of 
the issue herein decided has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, a VA examination report, and statements from 
the Veteran and her representative.  The Veteran has not 
indicated that she has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran and her representative 
have been accorded ample opportunity to present evidence and 
argument in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Service connection may be also granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability  and the in-service 
disease or injury and.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

Analysis

The Veteran contends that she developed asthma during service and 
continues to suffer from it intermittently.

The service treatment records reflect complaints of pain in the 
lungs with inhalation, pressure of the left lower lung field, and 
difficulty breathing; a normal chest x-ray; and a diagnosis of 
chest wall pain, muscle strain, and questionable myofascial pain.  
Bronchitis was also noted.  A service treatment record dated 
outside of a period of ACDUTRA reflects a history of abnormal 
respiratory problems noted as asthma induced by exercise.

Based on the above and the Veteran's assertions of having 
respiratory problems since active service, the Board requested a 
VA examination to determine whether she has a respiratory 
disability that is related to service.

Accordingly, the Veteran was afforded a VA examination in May 
2010.  She complained of wheezing intermittently with exercise 
and reported using an inhaler as needed.  Examination revealed no 
evidence of abnormal breath sounds.  Chest x-rays were reported 
as normal.  Pulmonary function tests were reported as showing 
normal ventilatory function.  The pulmonologist noted the 
presence of hyperinflation that was suggestive of some airflow 
limitation.  Given the above, the examiner stated that minimal 
pathology was demonstrated on examination.  The examiner noted 
that, although there is evidence of previous treatment for 
exercise induced asthma, pulmonary function tests performed in 
conjunction with this examination failed to demonstrate 
significant pathology.  

Given the above, the Board finds that the Veteran does not have a 
respiratory disorder, to include asthma.  Although she may have 
had some difficulties in service, the objective evidence of 
record fails to show that she currently suffers from a 
respiratory disorder.  In this regard, there is no medical 
evidence of a current respiratory disorder.

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Simply put, in the absence of proof of present 
disability, there can be no valid claim.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, as there is no respiratory disorder that 
can be related to service, the claim for service connection for 
asthma is denied.  

The Board acknowledges the Veteran's assertion that she has had 
asthma since active service.  The Board notes that she is 
competent to give evidence about observable symptoms such as 
breathing problems.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as discussed above, the medical evidence fails to show 
that she has a respiratory disorder, to include asthma.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for asthma is denied.


REMAND

In the November 2009 remand, the Board, in part, requested that 
the RO obtain any service treatment records from the Army's 94th 
Combat Support Hospital.  In requesting this information, the RO 
was to provide the Veteran's current name, service number, social 
security number and her alternate names during her periods of 
active service.

Accordingly, in December 2009, the RO submitted a request to the 
94th Combat Support Hospital that included the Veteran's current 
name, service number, social security number and alternate names.  
After receiving no response, the RO submitted a second request in 
January 2010.  In this second request, the RO did not provide the 
above information but instead referred the agency to the first 
request, which the RO noted was enclosed.  However, the claims 
file indicates that the RO enclosed a copy of the second request, 
not the first request.  The 94th Combat Support Hospital replied 
that there were no records for the Veteran at that facility.  
However, the reply only cites the Veteran's current name and 
social security number.  Further, enclosed with the reply were 
two copies of the second request.  Thus, it appears that the RO 
did not enclose a copy of the first request which contained the 
Veteran's alternate names and was critical to the search.  

Given the above, to ensure that the Army has the opportunity to 
properly identify the Veteran and to determine whether any of her 
records are available, a final request that includes the 
Veteran's alternate names should be made.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make a final attempt to 
obtain any service treatment records (the 
treatment and clinical records) from the 
Department of the Army, Headquarters, 94th 
Combat Support Hospital.  In requesting this 
information, the RO should provide the 
Veteran's current name, service number, 
social security number and her alternate 
names during her periods of active service 
([redacted], [redacted] and [redacted] 
[redacted]).  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims file.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, the 
Veteran and her representative, if any, 
should be furnished an SSOC and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


